Citation Nr: 0314132	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  95-27 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by impaired equilibrium.


REPRESENTATION

Appellant represented by:	Clyde Stipe, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


REMAND

The veteran asserts that he is entitled to service connection 
for a disability manifested by impaired equilibrium.  The 
veteran has testified that he began experiencing impaired 
equilibrium during service.  The VA medical records have 
shown the veteran to complain of dizziness.  A September 1979 
VA medical record reveals that the veteran complained of 
dizziness, and the resultant diagnosis was anxiety.  The 
veteran was provided a VA neurological examination in June 
2003 regarding his claimed equilibrium impairment.  The VA 
examiner stated that the veteran should be examined by a VA 
ears, nose, and throat specialist with regard to his reported 
impaired equilibrium disability.  Consequently, such an 
examination must be provided to the veteran.

Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be scheduled for a VA 
ear, nose, and throat examination to 
determine if the veteran currently has a 
disability manifested by impaired 
equilibrium.  The veteran's claims file 
must be provided to the examiner and 
reviewed prior to the examination.  The 
VA examiner should state on the 
examination report whether such review of 
the record has been made.  The examiner 
must ensure that all indicated tests and 
studies are accomplished.  If a 
disability manifested by impaired 
equilibrium is found, the examiner should 
express an opinion as to whether this 
disability is at least as likely as not 
related to service, or to the veteran's 
service-connected psychiatric disability.  
The examiner should provide reasons and 
bases for all opinions expressed.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




